Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner reads ‘accessible by the general purpose processor’ meaning the general purpose processor is directly coupled to the common bus.
Latency as used in claims 1,11 is read as the latency between the inputs from stage 32,28 being received and processed by either of DSP 20 or 22, and then output to stages 34,36.
The claimed first, second, and general purpose processors and common bus are read as respective distinct physical elements defined relative to the elements defined in figure 1.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-4,6,7,9-14,16,17, 19-21,23 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed processor architecture in the prior art microphone array based multi processor communication systems that utilize ANR.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 18, 2022